Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, 5, 7, 9, 10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “the clean water discharged from the water purifying filter” lacks antecedent basis, since claim 1 only recites the water purifying filter as receiving clean water.
In claim 5, recitation of the water purifying filter being arranged in a second direction with respect to the pre-treatment filters is inconsistent with recitation in claim 4 from which claim 5 depends on regarding recitation of the water purifying filter being arranged in the first, same direction as the pre-treatment filters, the filters cannot be arranged in such two different directions simultaneously. It is suggested that claim 5 be made to be dependent on claim 3.
Claim 9 is vague as to whether the recited plurality of inlet valves necessarily correspond to the plurality of pre-treatment filters (is there a respective inlet valve for controlling flow through each of the pre-treatment filters?).
In claim 10, antecedent basis is lacking for each of “the clean water passed through the water purifying filter” and “the clean water passed through the water post treatment filter”, since claims 1 and 2 only recite the water purifying filter and post treatment filter as receiving clean water (for the latter recitation, “connected to the clean water flow path” is suggested).
Claim 13 is vague and ambiguous as to whether recitation of “plurality of composite filters of a same type” is stating that the type of composite filters is the same for each of the post-treatment filters.
Claim 14 is vague as to whether the “input portion” and “control portion” concern components of a controller, and as to whether “information received” encompasses the ‘selection received’ by the input portion.
In claim 15, in the last clause, “the clean water discharged from the water purifying filter” lacks antecedent basis as the preceding clause only recites the water purifying filter as receiving clean water.
In claim 19, recitation of the post-treatment filter being arranged in the first direction with respect to the water purifying filter is inconsistent with recitation of the water purifying filter being arranged in a second direction which is perpendicular to such first direction.
In claim 20, “the plurality of pre-treatment filter” has confusing syntax, “…pre-treatment filters” would be correct.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Capehart patent 5,547,584. For each of independent claims 1 and 15, Capehart discloses, in the embodiment of figure 1: 
a transportable, water purifier (Abstract) comprising: 
raw water flow path for introducing water (line through strainer 2, foot valve 4 and intake pump 6 (column 7, lines 39-59)); 
clean water flow path connected to the raw water flow path (figure 1, line flow from downstream of ozone contact chamber 10 to treated pipe or line 310, column 9, line 34-53 and column 12, lines 14-39); 
pre-treatment filters 38 arranged in parallel on the clean water flow path 38, column 10, lines 12-24)  ; and, 
a water purifying filter on the clean water flow path receiving clean water from the pre-treatment filters (activated carbon filters 50-column 11, lines 35-48 or membrane filter 52 or 200-column 11, line 48 or column 13, lines 4-22); and, also for claim 15, 
a post-treatment filter 56-(column 12, lines 14-21) provided to receive clean water discharged from the water purifying filter. 
Capehart specifically further discloses:
a post-treatment filter provided to receive clean water discharged from the water purifying filter for claim 2 (column 12, lines 14-21, cartridge filters 56); 
a plurality of inlet valves installed upstream of the pre-treatment filters with respect to water flow direction, to control opening and closing of the clean water flow path for claim 9 (103, 105, figures 1 and 2, column 16, lines 48-63); 
a drain flow path through which clean water having passed through the water purifying filter is discharged to reduce a flow resistance on the clean water flow path (flow towards pressure vessel 42), and an outlet flow path connected to the clean water flow path (flow path towards downstream filters 38) for claim 10; 
; and further comprising 
a programmable logic controller, including a monitoring portion to receive monitored input information from gages or detectors such as selection of pre-treatment filters in operation, and a control portion to enable control of all system operations including flow control, hence necessarily including control of valve opening for claim 14 (see discussion of programmable controller and microprocessor at column 18, lines 5-14 for aspects of both portions).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Capehart patent 5,547,584. Regarding claims 3-7, and 17-19, Capehart discloses pre-treatment filters, water purifying filter and post-treatment filter, all necessarily arranged in a selected, arbitrary direction. Capehart is silent as to direction of arrangement, or configuration of the pre-treatment filters, pre-treatment filters being in a common direction or pre-treatment filters, water purifying filter, and post treatment filter all being respectively either all aligned to be arranged in the same direction, or alternately or additionally, with the water purifying filter being arranged in a second or perpendicular direction relative to a first direction of the pre-treatment filters. Figures 1 and 2 of Capehart are mere “simplified flow diagrams” of the water purifier and thus do not indicate flow directions of components relative to each other. Capehart discloses the system as transportable and substantially self-contained, thus inherently being compactly contained in a transportable housing such as in a wheeled trailer, or a truck or trailer body (column 5, lines 27-31 and column 7, lines 14-16).
Shape or configuration of the system so as to either align all the filters in the same direction, or to alternately arrange the water purifying filter in a second or perpendicular direction would have been obvious engineering design choices. Such shape or system configuration of filter arrangement of Capehart would have been  obvious to optimize by routine experimentation or design parameters, so as to make the system as compact, easily installable, and self-contained, as possible, and as required by shape and configuration of the structure housing the system components.
See Manual of Patent Examining Procedures (MPEP) at Sections 2144.05 (part II-A).
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Capehart patent 5,547,584 in view of Acernese patent 5,972,216 and Barbaro et al PGPUBS Document US 2006/0091059 (Barbaro). For claim 8, Capehart further discloses each of the pre-treatment filters and the water purifying filter comprising a respective inlet and outlet for respectively introducing and discharging water. 
Claim 8 firstly differs by requiring the inlets to be arranged in a common longitudinal direction of the plurality of pre-treatment filters and water purifying filter. 
Capehart is silent as to direction of arrangement, or configuration of the pre-treatment filters, pre-treatment filters being in a common direction or pre-treatment filters, water purifying filter, and post treatment filter all being respectively either all aligned to be arranged in the same direction, or alternately or additionally, with the water purifying filter being arranged in a second or perpendicular direction relative to a first direction of the pre-treatment filters. Figures 1 and 2 of Capehart are mere “simplified flow diagrams” of the water purifier and thus do not indicate flow directions of components relative to each other. Capehart discloses the system as transportable and substantially self-contained, thus inherently being compactly contained in a transportable housing such as in a wheeled trailer, or a truck or trailer body (column 5, lines 27-31 and column 7, lines 14-16).
Shape or configuration of the system so as to either align all the filters in the same direction, or to alternately arrange the water purifying filter in a second or perpendicular direction would have been obvious engineering design choices. Such shape or system configuration of the filter arrangement of Capehart would have been  obvious to optimize by routine experimentation or design parameters, so as to make the system as compact, easily installable, and self-contained, as possible, and as required by shape and configuration of the structure housing the system components.
See Manual of Patent Examining Procedures (MPEP) at Sections 2144.05 (part II-A).
Claim 8 further differs by requiring the outlets to be formed to allow the clean water to be discharged in a direction opposite to the inlet introduction inlet. Acernese teaches a transportable, modular, filtration system having a plurality of filters arranged in a combination of parallel and series filters. The filters of Acernese are taught as being “backflushable”, hence adapted to contain a backwashing flow which is opposite to an inlet flow into the filters, and inherently having an outlet flow path which is connected to the clean water flow path, for draining away and removing contaminants with the backflushing liquid or fluid flow (Acernese at column 6, lines 39-42 and 60-65). Acernese teaches that such backflushing or other maintenance is necessary to take individual filter units off line, during system operation due to inevitable clogging with contaminants occurring over time. 
Barbaro teaches a modular filtration system for filtering water, including separate backwash flow paths for the filter in order to remove contaminants from the flow of water passing through the filter units.
It would have been obvious to one of ordinary skill in the water filtration art to have modified the system of Capehart, by including such opposite flow, backflushing flow paths, as suggested by Acernese, and Barbaro, in order to enable, periodic maintenance of individual filter units, and removal of contaminants from the flow of water being purified, so as to ensure a more continuous operation of the system.
For claim 20, Capehart discloses, in the embodiment of figure 1: 
a transportable, water purifier (Abstract) comprising: 
raw water flow path for introducing water (line through strainer 2, foot valve 4 and intake pump 6 (column 7, lines 39-59)); 
clean water flow path connected to the raw water flow path (figure 1, line flow from downstream of ozone contact chamber 10 to treated pipe or line 310, column 9, line 34-53 and column 12, lines 14-39); 
pre-treatment filters 38 arranged in parallel on the clean water flow path 38, column 10, lines 12-24)  ; and, 
a water purifying filter on the clean water flow path receiving clean water from the pre-treatment filters (activated carbon filters 50-column 11, lines 35-48 or membrane filter 52 or 200-column 11, line 48 or column 13, lines 4-22)
Claim 20 differs by requiring the outlets to be formed to allow the clean water to be discharged in a direction opposite to the inlet introduction inlet. Acernese teaches a transportable, modular, filtration system having a plurality of filters arranged in a combination of parallel and series filters. The filters of Acernese are taught as being “backflushable”, hence adapted to contain a backwashing flow which is opposite to an inlet flow into the filters, and inherently having an outlet flow path which is connected to the clean water flow path, for draining away and removing contaminants with the backflushing liquid or fluid flow (Acernese at column 6, lines 39-42 and 60-65). Acernese teaches that such backflushing or other maintenance is necessary to take individual filter units off line, during system operation due to inevitable clogging with contaminants occurring over time. 
It would have been obvious to one of ordinary skill in the water filtration art to have modified the system of Capehart, by including such opposite flow, backflushing flow paths, as suggested by Acernese, in order to enable, periodic maintenance of individual filter units, so as to ensure a more continuous operation of the system.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Capehart patent 5,547,584 in view of Barbaro et al PGPUBS Document US 2006/0091059 (Barbaro). Capehart further discloses: a branch pipe arranged on the clean water flow path to branch raw water to the pre-treatment filters for claim 11 (lines, see figure 1, see arrows and junction points upstream and downstream of the filters 38) ;  the branch pipe including a first pipe, and the water purifier comprising a second pipe formed to allow the clean water discharged from the pre-treatment filters to be introduced to the water purifying filter for claim 12 (figure 1, see arrows and junction points upstream and downstream of the filters 38).
Although flow connections and lines utilized in water purification systems inherently comprising piping or tubing, the claims differ by positively reciting the connections or flow lines between components being piping. Barbaro teaches a modular filtration system for filtering water, including pipes in combination with valves for controlling flow through a water purification system in [0073-0074]. 
It would have been additionally obvious to one of ordinary skill in the water treatment arts, to have augmented the Capehart system by employing piping along with valves for controlling flow between filters and other components, so as to reliably contain and control the flow through the system by means which are durable, sturdy and pressure-resistant, inherent advantages of piping.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Capehart patent 5,547,584 in view of Acernese patent 5,972,216
For claim 13, Capehart further discloses the water purifying filter to include a membrane filter (see reverse osmosis membrane 200). 
Claim 13 further differs by requiring the plurality of pre-treatment filters to including a plurality of composite filters or filtration material. Such composite filters or filter material, for the filters in parallel, is taught by Acernese at column 5, lines 5-11 and 45-58. Acernese suggests the water being treated to include a variety of contaminants including deleterious compounds, bacterial and other microrganisms and industrial pollutants (column 1, lines 20-29). It would have been further obvious to the skilled artisan to have utilized such composite filter material or filters of Acernese in the Capehart pre-treatment filters, so as to remove a wider variety of types of contaminants from the water being treated.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 


Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
09/06/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778